The court after hearing the observations and argu-'-sueuts of the solicitors for the complainants and defend-. *500ants, direct that John Bolton of Savannah, in the afeite of Georgia, one of the defendants in this case, do forthwith deliver all the monies, bonds, notes, choses in action, cotton, goods and merchandise and other articles arising from the sales of the cargo of the ship Hindostán mite Christopher Fitzsimons) John Stoney, and Robert Max» well, that they shall dispose of the said cotton, goods, merchandise, and other articles either at Savannah or in Charleston, for cash or credit, as they may think most for the interest of the concerned y that the said Christopher Fitzsimons, John Stoney, and Robert Maxwell, dor receive and collect the said bonds, notes, and chosen in action, and that they do pay away and distribute the said monies, bonds, notes, choses in action, cotton, goods? merchandise, and other articles, according to the decree» 'of this courty or should it he deemed more advisable, that they do distribute the said bonds, notes, choses ia action, cotton, goods, merchandise, and other articles, specifically, among those entitled to the proceeds thereof, according to the said decree. It is further ordered that the said Christopher Fitzsimons, John Stoney, and Robert Maxwell, shall be chargeable with interest at the rate of seven per cent per annum, upon all the monies, received by them as aforesaid, from the time or times that they shall be received, and a reasonable time to bo allowed thereafter for the distribution of the same y that they shall also be authorised to adjust and settle all accounts and differences with the said John Bolton, relating to the premises, and to give him sufficient releases and discharges therefor. It is further ordered that all expenses in relation to the said matters, shall be defrayed out of the monies and other funds to be paid and de? levered to the said Christopher Fitzsimons, John Stoney, and Robert Maxwell,
March %5, 1812,